Exhibit 10.22

Veeva Systems Inc.

2013 Equity Incentive Plan

Notice of Stock Option Grant

 

You have been granted the following option to purchase shares of the Class A
common stock of Veeva Systems Inc. (the “Company”):

 

Name of Optionee:

 

Peter P. Gassner

 

 

 

Grant Number:

 

«GrantNo»

 

 

 

Total Number of Shares:

 

177,415

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price per Share:

 

$60.00

 

 

 

Date of Grant:

 

January 10, 2018

 

 

 

Vesting Commencement Date:

 

February 1, 2020

 

 

 

Vesting and Exercisability Schedule:

 

This option vests and becomes exercisable as to an underlying share if and only
if, prior the Expiration Date specified below, both of two vesting conditions
are satisfied, as follows:  

 

 

 

 

 

Stock Price Target Vesting Condition:  A stock price-based vesting condition
must be satsified before any portion of this option will vest and become
exercisable, where such condition (the “Price Target”) requires that the closing
price of the Company’s Class A Common Stock be at or above $[$90/$100/$110/$120]
per share (subject to adjustment under Article 9 of the Plan) for sixty (60)
consecutive trading days at any time during the term of the option; provided
that the date of satisfaction of this vesting condition shall be the date on
which the Compensation Committee of the Board certifies achievement of the Price
Target; and

 

 

 

 

--------------------------------------------------------------------------------

 

 

Service-Based Vesting Condition:  A service-based vesting condition (the
“Service Vesting Condition”) must be satisfied with respect to shares subject to
the option before the corresponding portion of the option will vest and become
exercisable, as follows:  Subject to your continuous Service As CEO (as defined
below), the Service Vesting Condition will be satisfied in sixty (60) equal
monthly increments beginning on the Vesting Commencement Date and ending on
February 1, 2025; provided that for purposes of this Service Vesting Condition
only, “Service As CEO” shall be deemed to continue only while you continue to
serve as the Chief Executive Officer of the Company and, notwithstanding
anything to the contrary in the Plan, your ceasing to serve as Chief Executive
Officer of the Company for any reason shall be considered a termination of your
Service As CEO; and provided further that termination of your Service As CEO
where you continue to serve the Company in some other service capacity shall not
trigger the post-termination exercise period of this option, which period shall
commence only once you have ceased all Service (as defined under the Plan) to
the Company.

 

 

 

Expiration Date:

 

January 10, 2028.  This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement, and may terminate earlier
in connection with certain corporate transactions as described in Article 9 of
the Plan.

 

2

--------------------------------------------------------------------------------

Veeva Systems Inc.

2013 Equity Incentive Plan

Stock Option Agreement

1. Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant (the “Grant Notice”), this Stock Option Agreement (the “Agreement”)
and the Company’s 2013 Equity Incentive Plan (the “Plan”), the Company has
granted you an option to purchase up to the total number of shares of the
Company’s Class A common stock specified in the Grant Notice at the exercise
price indicated in the Grant Notice.  

As a condition of the grant of this option, you hereby agree to all of the terms
and conditions described herein and in the Plan.  

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Grant Notice or the Plan.

2.  Tax Treatment

 

This option is intended to be a nonstatutory stock option under federal tax
laws.  

3.  Vesting

 

This option vests and becomes exercisable in accordance with the Vesting and
Exercisability Schedule set forth in the Grant Notice.  For the avoidance of
doubt, both vesting conditions described in the Grant Notice must have been
satisfied with respect to a share underlying the option in order for that option
share to be considered vested and exercisable.  

In no event will this option vest or become exercisable for additional shares
after the your Service As CEO (as defined in the Grant Notice) has terminated
for any reason, as further described in Section 5 below.

4.  Term of Option

 

This option expires in any event at the close of business at Company
headquarters on the 10th anniversary of the Date of Grant, as shown in the Grant
Notice.  (This option will expire earlier if your Service (as defined in the
Plan) terminates earlier, as described below, and this option may be terminated
earlier as provided in Article 9 of the Plan.)

5.  Termination of Service; Treatment of Unvested Options

 

If your Service As CEO (as defined in the Grant Notice) terminates for any
reason, this option will expire to the extent this option is unvested as of the
date of termination of your Service As CEO. If your Service (as defined in the
Plan) terminates for any reason, the vested portion of this option will expire
as provided in Sections 6, 7 or 8 below, as applicable. The Company determines
when your Service, or Service As CEO, as applicable, terminates for all purposes
of this option.

3

--------------------------------------------------------------------------------

6. Regular Termination

 

Subject to Section 4 above, if your Service (as defined under the Plan)
terminates for any reason except death or total and permanent disability, then
this option, to the extent vested and exercisable as of your termination date,
will expire at the close of business at Company headquarters on the date
twenty-four (24) months after your termination date.  

7. Death

 

Subject to Section 4 above, if you die before your Service terminates, then this
option, to the extent vested and exercisable as of the date of your death, will
expire at the close of business at Company headquarters on the date twenty-four
(24) months after the date of your death.

8. Disability

 

Subject to Section 4 above, if your Service terminates because of your total and
permanent disability, then this option, to the extent vested and exercisable as
of the date on which your Service terminates, will expire at the close of
business at Company headquarters on the date twenty-four (24) months after your
termination date.

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

9. Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  However, your Service terminates when the approved leave ends,
unless you immediately return to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Grant Notice may be adjusted in accordance with the Company’s leave of absence
policy or the terms of your leave.  If you commence working on a part-time
basis, the Company may adjust the vesting schedule so that the rate of vesting
is commensurate with your reduced work schedule.

10. Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

4

--------------------------------------------------------------------------------

11. Notice of Exercise

 

When you wish to exercise this option, you must notify the Company or its
designated agent, including E*Trade Financial Services, Inc.  Your notice must
specify how many shares you wish to purchase.  The notice will be effective when
the Company receives it.

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

You may only exercise your option for whole shares.

12. Form of Payment

 

When you submit your Notice of Exercise, you must make arrangements for the
payment of the option exercise price for the shares that you are purchasing.  To
the extent permitted by applicable law, payment may be made in one (or a
combination) of the following forms:

•

By delivering to the Company your personal check, a cashier’s check or a money
order, or arranging for a wire transfer or other electronic funds transfer in a
manner acceptable to the Company.

•

By giving to a securities broker approved by the Company irrevocable directions
to sell all or part of your option shares and to deliver to the Company, from
the sale proceeds, an amount sufficient to pay the option exercise price and any
withholding taxes.  (The balance of the sale proceeds, if any, will be delivered
to you.)  The directions must be given in accordance with the instructions of
the Company and the broker.  This exercise method is sometimes called a
“same-day sale.”

13. Withholding Taxes

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  These arrangements include payment in cash (or
cash equivalents or other electronic funds transfer in a manner acceptable to
the Company) and/or payment from the proceeds of the sale of shares through a
Company-approved broker.  

5

--------------------------------------------------------------------------------

14. Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

Specifically, you agree to comply with the Company’s Securities Trading Policy
when selling shares of the Company’s Class A common stock.

15. Transfer of Option

 

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or by means of a written beneficiary designation; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary of the estate
were you.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

16. Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent or a Subsidiary in any capacity.  The Company and its Parents
and Subsidiaries reserve the right to terminate your Service or Service As CEO,
as applicable, at any time, with or without cause.

17. Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
taxes.  No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

18. Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

19. Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option, the option exercise price
per share and the Price Target will be adjusted pursuant to Article 9 the Plan.

6

--------------------------------------------------------------------------------

20. Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.

21. Notice

 

You agree to accept by email all documents relating to this option, the
Agreement, or the Plan (including, without limitation, prospectuses required by
the Securities and Exchange Commission) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a website, it will notify you by email.  

22. Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

23. Electronic Delivery and Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
E*Trade Financial Services, Inc.

24. Deemed Acceptance of Grant

 

If you did not indicate your online acceptance of this option and its terms and
conditions (as set forth in the Grant Notice, this Agreement and the Plan) and
you did not otherwise agree to the terms of this option, you will be deemed to
have agreed to the terms of this option (as set forth in the Grant Notice, this
Agreement and the Plan), unless you provide the Company with a written notice to
the contrary within 60 days of receipt of the Grant Notice and this
Agreement.  Any such notice may be addressed to the Company at the following
email address: equity@veeva.com.

25. The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  

This Plan, this Agreement and the Grant Notice constitute the entire
understanding between you and the Company regarding this option.  Any prior
agreements, commitments or negotiations concerning this option are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

7

--------------------------------------------------------------------------------

Veeva Systems Inc.

2013 Equity Incentive Plan

Notice of Stock Option Grant

 

You have been granted the following option to purchase shares of the Class A
common stock of Veeva Systems Inc. (the “Company”):

 

Name of Optionee:

 

Peter P. Gassner

 

 

 

Grant Number:

 

«GrantNo»

 

 

 

Total Number of Shares:

 

177,415

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price per Share:

 

$60.00

 

 

 

Date of Grant:

 

January 10, 2018

 

 

 

Vesting Commencement Date:

 

February 1, 2020

 

 

 

Vesting and Exercisability Schedule:

 

Subject to your continuous Service As CEO (as defined below), this option will
vest and become exercisable in sixty (60) equal monthly increments beginning on
the Vesting Commencement Date and ending on February 1, 2025; provided that for
purposes of this Service Vesting Condition only, “Service As CEO” shall be
deemed to continue only while you continue to serve as the Chief Executive
Officer of the Company and, notwithstanding anything to the contrary in the
Plan, your ceasing to serve as Chief Executive Officer of the Company for any
reason shall be considered a termination of your Service As CEO; and provided
further that termination of your Service As CEO where you continue to serve the
Company in some other service capacity shall not trigger the post-termination
exercise period of this option, which period shall commence only once you have
ceased all Service (as defined under the Plan) to the Company.  

 

 

 

Expiration Date:

 

January 10, 2028.  This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement, and may terminate earlier
in connection with certain corporate transactions as described in Article 9 of
the Plan.

 

8

--------------------------------------------------------------------------------

Veeva Systems Inc.

2013 Equity Incentive Plan

Stock Option Agreement

26. Grant of Option

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant (the “Grant Notice”), this Stock Option Agreement (the “Agreement”)
and the Company’s 2013 Equity Incentive Plan (the “Plan”), the Company has
granted you an option to purchase up to the total number of shares of the
Company’s Class A common stock specified in the Grant Notice at the exercise
price indicated in the Grant Notice.  

As a condition of the grant of this option, you hereby agree to all of the terms
and conditions described herein and in the Plan.  

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Grant Notice or the Plan.

27. Tax Treatment

This option is intended to be a nonstatutory stock option under federal tax
laws.  

28. Vesting

This option vests and becomes exercisable in accordance with the Vesting and
Exercisability Schedule set forth in the Grant Notice.    

In no event will this option vest or become exercisable for additional shares
after the your Service As CEO (as defined in the Grant Notice) has terminated
for any reason, as further described in Section 5 below.

29. Term of Option

This option expires in any event at the close of business at Company
headquarters on the 10th anniversary of the Date of Grant, as shown in the Grant
Notice.  (This option will expire earlier if your Service (as defined in the
Plan) terminates earlier, as described below, and this option may be terminated
earlier as provided in Article 9 of the Plan.)

30. Termination of Service; Treatment of Unvested Options

If your Service As CEO (as defined in the Grant Notice) terminates for any
reason, this option will expire to the extent this option is unvested as of the
date of termination of your Service As CEO. If your Service (as defined in the
Plan) terminates for any reason, the vested portion of this option will expire
as provided in Sections 6, 7 or 8 below, as applicable. The Company determines
when your Service, or Service As CEO, as applicable, terminates for all purposes
of this option.

31. Regular Termination

Subject to Section 4 above, if your Service (as defined under the Plan)
terminates for any reason except death or total and permanent disability, then
this option, to the extent vested and exercisable as of your termination date,
will expire at the close of business at Company headquarters on the date
twenty-four (24) months after your termination date.

9

--------------------------------------------------------------------------------

32. Death

Subject to Section 4 above, if you die before your Service terminates, then this
option, to the extent vested and exercisable as of the date of your death, will
expire at the close of business at Company headquarters on the date twenty-four
(24) months after the date of your death.

33. Disability

Subject to Section 4 above, if your Service terminates because of your total and
permanent disability, then this option, to the extent vested and exercisable as
of the date on which your Service terminates, will expire at the close of
business at Company headquarters on the date twenty-four (24) months after your
termination date.

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

34. Leaves of Absence and Part-Time Work

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  However, your Service terminates when the approved leave ends,
unless you immediately return to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Grant Notice may be adjusted in accordance with the Company’s leave of absence
policy or the terms of your leave.  If you commence working on a part-time
basis, the Company may adjust the vesting schedule so that the rate of vesting
is commensurate with your reduced work schedule.

35. Restrictions on Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

36. Notice of Exercise

When you wish to exercise this option, you must notify the Company or its
designated agent, including E*Trade Financial Services, Inc.  Your notice must
specify how many shares you wish to purchase.  The notice will be effective when
the Company receives it.

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

You may only exercise your option for whole shares.

10

--------------------------------------------------------------------------------

37. Form of Payment

When you submit your Notice of Exercise, you must make arrangements for the
payment of the option exercise price for the shares that you are purchasing.  To
the extent permitted by applicable law, payment may be made in one (or a
combination) of the following forms:

•

By delivering to the Company your personal check, a cashier’s check or a money
order, or arranging for a wire transfer or other electronic funds transfer in a
manner acceptable to the Company.

•

By giving to a securities broker approved by the Company irrevocable directions
to sell all or part of your option shares and to deliver to the Company, from
the sale proceeds, an amount sufficient to pay the option exercise price and any
withholding taxes.  (The balance of the sale proceeds, if any, will be delivered
to you.)  The directions must be given in accordance with the instructions of
the Company and the broker.  This exercise method is sometimes called a
“same-day sale.”

38. Withholding Taxes

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  These arrangements include payment in cash (or
cash equivalents or other electronic funds transfer in a manner acceptable to
the Company) and/or payment from the proceeds of the sale of shares through a
Company-approved broker.  

39. Restrictions on Resale

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

Specifically, you agree to comply with the Company’s Securities Trading Policy
when selling shares of the Company’s Class A common stock.

11

--------------------------------------------------------------------------------

40. Transfer of Option

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or by means of a written beneficiary designation; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary of the estate
were you.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

41. Retention Rights

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent or a Subsidiary in any capacity.  The Company and its Parents
and Subsidiaries reserve the right to terminate your Service or Service As CEO,
as applicable, at any time, with or without cause.

42. Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
taxes.  No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

43. Recoupment Policy

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

44. Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the option exercise price
per share will be adjusted pursuant to Article 9 the Plan.

45. Effect of Significant Corporate Transactions

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.

12

--------------------------------------------------------------------------------

46. Notice

You agree to accept by email all documents relating to this option, the
Agreement, or the Plan (including, without limitation, prospectuses required by
the Securities and Exchange Commission) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a website, it will notify you by email.  

47. Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

48. Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
E*Trade Financial Services, Inc.

49. Deemed Acceptance of Grant

 

 

 

If you did not indicate your online acceptance of this option and its terms and
conditions (as set forth in the Grant Notice, this Agreement and the Plan) and
you did not otherwise agree to the terms of this option, you will be deemed to
have agreed to the terms of this option (as set forth in the Grant Notice, this
Agreement and the Plan), unless you provide the Company with a written notice to
the contrary within 60 days of receipt of the Grant Notice and this
Agreement.  Any such notice may be addressed to the Company at the following
email address: equity@veeva.com.

50. The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  

This Plan, this Agreement and the Grant Notice constitute the entire
understanding between you and the Company regarding this option.  Any prior
agreements, commitments or negotiations concerning this option are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

13